Citation Nr: 0208208	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  97-26 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran had active service in Coast Guard from January 
1942 to December 1945.  He died in November 1996, and the 
appellant was his wife.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1997 decision of the St. Petersburg, Florida 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for the cause of the 
veteran's death.  The case was remanded by the Board in 
January 1999 and March 2001.  


FINDINGS OF FACT

1.  The immediate cause of the veteran's death many years 
after service was metastatic carcinoma to the pancreas with 
the primary site unknown.

2.  The veteran's fatal metastatic carcinoma to the pancreas 
began many years after service, was not caused by an incident 
of service, and was not caused or worsened by his service-
connected conversion type hysterical neurosis.

3.  The veteran's service-connected conversion type 
hysterical neurosis did not substantially or materially 
contribute to his death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran' service medical records show he was discharged 
from the Coast Guard because of an hysterical disorder.  
There were no findings suggestive of any cancer.

In September 1949 the RO granted service connection for 
conversion reaction, rated 10 percent disabling.

On a May 1951 VA general medical examination there were no 
findings suggestive of a pancreatic disorder or neoplastic 
disease.  

Later in 1951 the RO reduced the disability rating for 
conversion reaction to a non-compensable rating.

In November 1984 the veteran was admitted to University 
Community Hospital for evaluation of left lower quadrant 
pain.  During the admission it was noted that that he had 
benign prostatic hypertrophy.  

On a VA psychiatric examination in May 1988 there was no 
suggestion of neoplastic disease.  The diagnosis was 
epileptiform seizures.

A rating decision in June 1988 increased the evaluation for 
the service-connected hysterical neurosis to 30 percent, 
effective from December 1987.  This rating was in effect at 
the time of the veteran's death.

The veteran's official certificate of death notes that he 
died in November 1996 and that the immediate cause of his 
death was metastatic carcinoma to the pancreas with the 
primary site unknown.

In 1997 the appellant submitted a statement, dated in January 
1996, from a private chiropractor who related that he had 
treated the veteran for the last 4 1/2 years.  He expressed the 
opinion that the veteran's "emphysema and seizures 
contributed to his heart condition with a result of his 
death."

In March 1997 the appellant submitted a June 1996 pulmonary 
evaluation of the veteran.  The doctor found that the veteran 
had significant exposure to asbestos in the Coast Guard, and 
advised the veteran that he was at increased risk for 
developing certain types of malignancies.  

In October 2000 the veteran's claims file was made available 
to specialist who reported that the veteran had evidence of 
asbestosis and exposure to asbestos in the service, and that 
it was as likely as not that the veteran's asbestosis was 
related to exposure to asbestos in service.  The doctor noted 
that asbestos exposure was associated with several cancers 
including lung cancers, pleural cancers, peritoneal cancers, 
head and neck cancers and gastrointestinal cancers.  There 
were however multiple other cancers that had not been 
associated with asbestos exposure.  Thus it was impossible to 
say without speculation that the veteran's adenocarcinoma to 
his pancreas was caused by a primary cancer related to 
asbestos exposure.  The doctor concluded that such was 
possible but it was impossible to make a more definitive 
conclusion without resort to speculation.  In an addendum, it 
was noted that "It is impossible to render an opinion as 
likely as not without resorting to speculation."

Analysis

The appellant seeks service connection for the cause of her 
husband's death.  By correspondence, rating decisions, the 
statement of the case, the Board's January 1999 remand, and 
the supplemental statement of the case, the appellant has 
been notified of the evidence necessary to substantiate her 
claim.  The evidence of record includes service medical 
records, some post-service medical records, the death 
certificate, and medical opinions submitted by the appellant 
and obtained through the January 1999 Board remand.  The RO, 
including after the Board remand, has given the appellant an 
opportunity to submit other supporting medical evidence.  In 
May 2001, she reported that she had no further evidence to 
submit.  The Board finds that the notice and duty to assist 
provisions of the law are satisfied.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death. For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, including cancer, which are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.

The veteran's service medical records from his 1942-1945 
active duty do not suggest any form of neoplastic disease.  
His only established service-connected disability was an 
hysterical neurosis, conversion type.  Service medical 
records do not show pancreatic or other cancer, and such is 
not shown for many years after service.  The veteran died in 
1996, more than 50 years after service.  According to the 
death certificate, the immediate cause of death was 
metastatic carcinoma to the pancreas with the primary site 
unknown; no other significant conditions were reported.

The available evidence shows the veteran died of metastatic 
cancer, which began many years after service.  There is no 
competent medical evidence to show that pancreatic cancer was 
caused by any incident of service (as required for direct 
service connection) or that it was caused or worsened by 
service-connected hysterical neurosis, conversion type (as 
required for secondary service connection). 

The appellant maintains the veteran's presumed exposure to 
asbestos is related to his death.  A VA doctor has reviewed 
the veteran's claims file and has concluded that while 
asbestos exposure has been related to certain cancers it 
would require a resort to speculation to conclude that the 
veteran's fatal carcinoma was caused by asbestos exposure.  
Pure speculation and remote possibility are beyond the scope 
of the reasonable doubt doctrine.  See 38 C.F.R. § 3.102.  

With regard to the chiropractor's statement that the 
veteran's emphysema and seizures contributed to a heart 
condition that resulted in his death, the Board notes, first, 
that the veteran is not shown to have died of a heart 
condition.  Rather, all the medical evidence shows that he 
died of metastatic carcinoma.  Consequently, the 
chiropractor's statement does not provide a link between a 
service-connected disability and the cause of the veteran's 
death.

As the evidence shows that a service-connected disability did 
not cause or contribute to the veteran's death, there is no 
basis for service connection for the cause of the veteran's 
death.  The preponderance of the evidence is against the 
claim.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

